Order

PER CURIAM.
Lorie Stephens appeals from the trial court’s modification of the decree that dissolved her marriage to Scott Stephens. The trial court transferred sole physical custody of the parties’ three sons from Mother to Father. Mother also challenges the trial court’s ruling on an evidentiary matter.
Having carefully considered the contentions on appeal, we find no grounds for reversing the decision. Publication of a formal opinion would not serve jurisprudential purposes or add to understanding of existing law. The judgment is affirmed. Rule 84.16(b).